Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 64







Orval Lynn Stadheim, 		Plaintiff and Appellee



v.



Polly Ann Stadheim, 		Defendant and Appellant







No. 20060193







Appeal from the District Court of Adams County, Southwest Judicial District, the Honorable Ronald L. Hilden, Judge.



AFFIRMED.



Per Curiam.



Sandra K. Kuntz of Mackoff, Kellogg, Kirby & Kloster, P.C., P.O. Box 1097, Dickinson, N.D. 58602-1097, for plaintiff and appellee.



Gary D. Ramsey of Greenwood & Ramsey, PLLP, P.O. Box 1157, Dickinson, N.D. 58602-1157, for defendant and appellant.

Stadheim v. Stadheim

No. 20060193



Per Curiam.

[¶1]	Polly Ann Stadheim appeals the trial court’s amended divorce judgment, arguing the trial court erred in valuing and distributing the marital estate, and in failing to award her spousal support.  The judgment of the trial court is based on findings of fact that are not clearly erroneous.  Therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(2).  Polly Ann Stadheim also appeals the trial court’s failure to restore her maiden name.  The parties have stipulated to the restoration of her maiden name.  The trial court is directed to modify the amended divorce judgment to restore Polly Ann Stadheim to her maiden name of Markegard.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner